Citation Nr: 0620517	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-31 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
emergency medical expenses incurred at a private hospital on 
February 1, 2004.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004decision of the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  


FINDINGS OF FACT

1.  Service connection is in effect for a thigh muscle 
injury, rated as 10 percent disabling.

2.  The veteran presented on February 1, 2004 to the 
emergency room of St. Petersburg General Hospital via 
ambulance with a laceration of the forehead; the laceration 
was repaired and he discharged that same day with a diagnosis 
of 3 centimeter full thickness laceration of the forehead.

3.  The veteran was enrolled in the VA health care system as 
of September 1997 and had received treatment at a VA facility 
with the past 24 months; at the time he was treated in the 
emergency room in February 2004, the veteran did not have 
insurance coverage under a health plan.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a private hospital on February 1, 2004 have been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.1000, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board has 
considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

The veteran seeks reimbursement for medical expenses incurred 
at St. Petersburg General Hospital on February 1, 2004, for 
treatment of a laceration of the forehead.  The emergency 
room report of record shows that the veteran presented on 
February 1, 2004 to the emergency room of St. Petersburg 
General Hospital via ambulance with a laceration of the 
forehead.  The laceration was repaired and he discharged that 
same day with a diagnosis of 3 centimeter full thickness 
laceration of the forehead.  

The medical expenses at issue included $494 and $488.06 
associated with emergency room services at St. Petersburg 
Hospital and $462 for transportation to the emergency room.  

The record includes a February 2004 VA Report of Contact 
indicating that the hospital was contacted day following the 
emergency room treatment.  It is noted that the veteran 
arrived by "EMS" with a diagnosis of head laceration and 
that he was treated in the emergency room.  It was also 
indicated that he had no insurance.  The record also includes 
a Veterans Millennium Health Care and Benefits Act Tracking 
Sheet completed by VA which indicates that the veteran had 
been enrolled in VA health care since September 1997 and had 
been treated at a VA facility in the past 24 months.  

In his May 2004 notice of disagreement, the veteran indicated 
that when the paramedics arrived, he asked to be taken to the 
Bay Pine VA Medical Center.  He indicated that the paramedics 
informed him that that facility was not a trauma center and 
that they were required to transport him to the nearest 
hospital, which was St. Petersburg General Hospital.  

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

	(a) The care and services rendered were either:
 
	(1) for an adjudicated service-connected disability; or 

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; or 

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or 

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

	(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

	(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  The 
evidence shows, and the veteran does not dispute, that the 
treatment he received on February 1, 2004 was for a 
nonservice-connected disorder not associated with or 
aggravating an adjudicated service-connected disability.  The 
record indicates that he is service-connected for a thigh 
muscle injury, rated as 10 percent disabling.  However, the 
emergency treatment was not related to that disorder.  
Moreover, the record does not show that the veteran is rated 
as permanently and totally disabled and was not participating 
in a rehabilitation program at the time of his care in 
February 2004.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

	(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

	(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

	(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

	(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized);

	(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

	(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

	(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

	(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

	(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

In this case the Board finds that the veteran does satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  The record 
indicates that the veteran was enrolled in the VA health care 
system and had received treatment from the VAMC in the 
preceding 24 months.  Moreover, there is no indication that 
at the time he was treated at the non-VA hospital in February 
2004, that he had coverage under a health insurance plan.

The ambulance personnel determined that the nearest available 
appropriate level of care was at the St. Petersburg Hospital.  
After reviewing the circumstances of the veteran's injury and 
the status of the head laceration at admission, the Board 
finds that it was reasonable for the ambulance personnel to 
transport the veteran to the emergency room, and that an 
attempt to use the VAMC would not have been considered 
reasonable by a prudent layperson.  Clearly the veteran 
advised the paramedics that he could be treated at the VAMC, 
but it was the paramedics responsibility to determine the 
condition of the veteran and the appropriate facility for the 
treatment of his injury.  The Board also notes that there is 
no indication that the veteran was kept hospitalized for any 
significant period of time after he was stabilized.

In sum, the Board finds that the veteran has met all of the 
criteria pursuant to 38 C.F.R. § 17.1002 for payment or 
reimbursement of unauthorized medical expenses resulting from 
his emergency treatment at St. Petersburg General Hospital on 
February 1, 2004.


ORDER

Entitlement to payment or reimbursement of unauthorized 
emergency medical expenses incurred at a private hospital on 
February 1, 2004 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


